


STANDARD EXECUTIVE                
EMPLOYMENT AGREEMENT                




EXHIBIT 10.50
COMVERGE, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
this 28th day of October, 2011, by and between Greg Allarding, an individual
(“Executive”), and Comverge, Inc., a Delaware corporation (the “Company”). The
Executive and Company are collectively referred to as “Parties” and individually
as “Party”.
WHEREAS, the Company has employed and wishes to continue to employ Executive to
provide personal services to the Company and wishes to provide Executive with
certain compensation and benefits in return for such services;
WHEREAS, the Executive and Company desire to mutually terminate the past
employment arrangement and now wish to enter the current Agreement; and
WHEREAS, Executive wishes to be employed by the Company, and to provide personal
services to the Company in return for certain compensation and benefits.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Executive and the Company hereby agree as follows:
SECTION 1.
EMPLOYMENT BY THE COMPANY.

1.Employment Agreement. Upon the date of execution of this Agreement (the
“Employment Date”), the Executive's continued employment with the Company shall
be pursuant to the terms stated herein.
2.Position and Duties. Executive shall serve in the position of Senior Vice
President, Operations, with such powers, duties, and/or responsibilities as are
assigned to Executive by the Company's Chief Executive Officer and/or Chief
Operating Officer or his delegate. Executive will devote his best efforts, time,
and attention exclusively to the business of the Company, and shall faithfully
and efficiently discharge all duties and responsibilities assigned to him
hereunder. Executive shall comply with all Company policies, procedures and
practices as may now exist or which from time to time may be implemented.
3.Location. Executive's primary office location shall be in Norcross, Georgia.
Executive acknowledges that the Company's business extends across the entire
United States and elsewhere and that, from time to time, however, Executive's
duties may require him to travel and to work at other locations, including but
not limited to other Company office locations.
4.Term. The term of Executive's employment hereunder shall commence as of the
Employment Date and shall continue through December 31, 2014, unless earlier
terminated pursuant to the provisions of this Agreement. Unless, within ninety
(90) days prior to any then-scheduled expiration of the Term, either party
notifies the other in writing of its desire not to renew this Agreement, the
Term shall automatically be extended for an additional period of one (1) year
from the applicable succeeding anniversary of the Employment Date.


SECTION 2.
COMPENSATION, BENEFITS AND OWNERSHIP.

1.Compensation. Executive shall be paid a salary, and shall be eligible to
receive incentive compensation and relocation assistance, as described in
Exhibit A attached hereto. All compensation payable




--------------------------------------------------------------------------------




pursuant to any plan or program described in Exhibit A shall be governed by and
subject to the applicable plan or program documents, which may from time to time
be amended, modified or terminated on such terms and in such manner as is
permitted in respect of the applicable plan or program.
2.Company Benefits. Subject to the satisfaction of the general rules for
eligibility and participation under the Company's standard employee benefit
plans and practices, Executive shall be allowed to participate in the Company's
standard employee benefit plans and practices which may be in effect from time
to time during the term of Executive's employment and are provided by the
Company to its employees generally. Such participation shall be governed by the
applicable plan documents, and the Company reserves the right, in its
discretion, to amend, modify, or discontinue any benefit plan or practice.
3.Section 280G Limitation. In the event that any payments to which Executive
becomes entitled in accordance with the provisions hereof, or in connection with
any plans or programs referred to in Exhibit A or Section 2.2 hereof, would
otherwise be deemed to constitute “parachute payments” (each one, a “Parachute
Payment”) within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended and the regulations and administrative guidance thereunder (the
“Code”), then such payments will be subject to reduction to the extent necessary
to assure that Executive receives only the greater benefit of receiving (a) the
amount of those payments which would constitute such a Parachute Payment or (b)
the amount which yields Executive the greatest after-tax amount of benefits
after taking into account any excise tax imposed on the payments provided to
Executive pursuant to this Agreement (or on any other benefits to which
Executive may be entitled in connection with the Change in Control or the
subsequent termination of service) under Section 4999 of the Code.


SECTION 3.
ASSIGNMENT OF INTELLECTUAL PROPERTY.

1.Ownership and Assignment of Intellectual Property. All processes, products,
methods, improvements, discoveries, inventions, ideas, creations, trade secrets,
know-how, machines, programs, designs, routines, subroutines, techniques, ideas
for formulae, writings, books and other works of authorship, business concepts,
plans, projections and other similar items, as well as all business
opportunities discovered, conceived, designed, devised, developed, perfected or
made by Executive, whether alone or in conjunction with others and within the
course of Executive's job responsibilities to the Company, and related in any
manner to the actual or anticipated business of the Company or to actual or
anticipated areas of research and development of the Company (all of the
foregoing collectively, the “Intellectual Property”), shall be promptly
disclosed to and are the property of the Company, and Executive hereby assigns,
transfers and conveys all of the Intellectual Property and all of Executive's
rights therein to the Company. The term “Intellectual Property” shall be given
the broadest interpretation possible and shall include any Intellectual Property
conceived, designed, devised, developed, perfected or made by Executive during
off-duty hours and away from the Company's premises, as well as those conceived,
designed, devised, developed, perfected or made in the regular course of
Executive's performance under this Agreement.
2.Post-Employment Assignment of Intellectual Property. In consideration of the
benefits provided pursuant to this Agreement, particularly those benefits
conferred by Section 6.5 and any stock option or similar rights pursuant to any
Company plans in which Executive was a participant, all Intellectual Property
discovered, conceived designed, devised, developed, perfected or made by
Executive following the termination of this Agreement shall be Intellectual
Property covered by the scope of Section 3.1 if it was conceived, in whole or in
part, while this Agreement remains in effect. All Intellectual Property
conceived, designed, devised, developed, perfected or made by Executive within
twelve (12) months after termination of this Agreement shall be disclosed to the
Company, and shall be presumed to have been conceived, designed, devised,
developed, perfected or made by Executive during the Term, and Executive shall
have the burden of proving otherwise by clear and convincing evidence in order
to successfully rebut such presumption.
3.Written Assignments. Executive shall execute and deliver, both during the Term
and thereafter in connection with a severance agreement required under Section
7.5(g) to and in favor of the Company such assignments (including patent,
trademark and copyright assignments), documents, instruments and




--------------------------------------------------------------------------------




applications (including patent, trademark or copyright applications) as the
Company may deem appropriate or necessary to claim, secure, acquire, perfect,
defend, enforce and/or assign any and all rights and privileges in and to or
arising from the Intellectual Property. Executive shall also, both during the
Term and thereafter, cooperate with the Company, and to render such assistance
as the Company may reasonably require, in connection with any process (whether
administrative, judicial or otherwise) associated with the Company's efforts to
claim, secure, protect, perfect, defend, assign and/or enforce such rights and
privileges in favor of the Company and its successors, licensees and assigns.
Executive shall also, both during the Term and thereafter, promptly disclose to
the Company fully and in writing any Intellectual Property that Executive may
conceive, make, or develop, in whole or in part, by himself or jointly with
others, (a) whether or not it is conceived, made, developed or worked on by
Executive during his Term with the Company; (b) whether or not the Intellectual
Property was created at the suggestion of the Company; (c) whether or not the
Intellectual Property was reduced to drawings, written description,
documentation, models or other tangible form; and (d) whether or not the
Intellectual Property is related to the business of the Company.
4.Work Made for Hire. Executive acknowledges and agrees that any work of
authorship comprising Intellectual Property shall be deemed to be a “Work Made
for Hire,” to the extent permitted by the United States Copyright Act (17 U.S.C.
§ 101 (2000)). To the extent that any such work of authorship may not be deemed
to be a Work Made for Hire, Executive hereby irrevocably assigns all ownership
rights in and to such work to the Company. If any such work of authorship cannot
be assigned, Executive hereby grants to the Company an exclusive, assignable,
irrevocable, perpetual, worldwide, sub-licensable (through one or multiple
tiers), royalty-free, unlimited license to use, copy, reproduce, distribute,
modify, adapt, alter, translate, improve, create derivative works of, practice,
publicly perform, publicly display and digitally perform and display such work
in any media now known or hereafter known. Outside the scope of his employment,
Executive agrees not to (a) practice, display, copy, reproduce, distribute,
transfer, modify, adapt, alter, translate, improve, or create derivative works
from, or otherwise use, any such work of authorship or (b) incorporate any such
work of authorship into any product or invention unrelated to the Company's
business. To the extent moral rights (as defined by applicable law) may not be
assignable under applicable law and to the extent the following is allowed by
the laws in the various countries where moral rights exist, Executive hereby
irrevocably waives such moral rights and consents to any action of the Company
that would violate such moral rights in the absence of such consent.
5.No License Granted. Executive acknowledges and agrees that nothing in this
Agreement shall be deemed to grant, by implication, estoppel, certain rules of
construction, or otherwise, (a) a license from the Company to Executive to make,
develop, use, license, disclose, or transfer in any way any Intellectual
Property or (b) a license from the Company to Executive regarding any of the
Company's existing or future ownership rights.


SECTION 4.
CONFIDENTIALITY.

1.Confidentiality Obligation. Executive acknowledges and agrees that he has and
will have access to Proprietary, Trade Secret and Confidential Information (as
those terms are defined below in Section 4.2) as a result of his employment with
the Company, and that such information constitutes valuable, special and unique
property of the Company. Without limiting the generality of the foregoing,
Executive expressly acknowledges that, in the course of performing his services
pursuant to this Agreement, he will obtain or learn Confidential and Proprietary
Information regarding the Company including, without limitation information
regarding the Company's operations, financial results, pricing, customers,
suppliers and other matters. Accordingly, at all times while employed by the
Company, and continuing for a period of three (3) years with respect to
Proprietary and Confidential Information, and for whatever time Trade Secret
Information remains a Trade Secret under applicable law, following the
termination of his employment with the Company for whatever reason, Executive
shall neither use nor disclose, nor permit any person or entity within his
reasonable control to use or disclose, any Proprietary, Trade Secret, and
Confidential Information, and shall maintain and protect the secrecy of the
Proprietary, Trade Secret, and Confidential Information,




--------------------------------------------------------------------------------




except to the extent required in the ordinary course of Executive's employment
with the Company, and then only subject to the direction and control of the
Company. Additionally, Executive shall cause all persons and entities within his
reasonable control to use their respective best effort(s), to maintain and
protect the secrecy of the Proprietary, Trade Secret and Confidential
Information. Executive further acknowledges that in the performance of his job
duties to this Agreement, he will have access to and be informed of the
Proprietary and Confidential Information (as described in Section 4.2) belonging
to customers of Company, and that he shall return to the Company any such
information within his actual or indirect possession and comply with any
restrictions concerning such information within his possession and comply with
any restrictions concerning such information that have been imposed upon Company
by its customers with respect to the use, disclosure, or return information.
2.Definition of Proprietary, Trade Secret and Confidential Information. As used
in this Agreement the term “Proprietary, Trade Secret and Confidential
Information” means any non-public knowledge, information or property relating
to, or used or possessed by, the Company (or its customers, as the case may be),
and includes, without limitation, the following: trade secrets, patents,
copyrights, software (including, without limitation, all programs,
specifications, applications, routines, subroutines, techniques, code and ideas
for formulae); ideas, information, concepts, data, drawings, designs and
documents; names of clients, customers, but not limited to employees, agents,
contractors and suppliers; business plans, marketing plans and marketing
information; financial, pricing, and cost information and other business
records; and all copies of any of the foregoing. Trade Secrets shall be such
information defined by applicable law as a Trade Secret.
3.Return of Confidential Information. Executive agrees that he shall
immediately, upon the request of the Company, return to the Company all
Proprietary, Trade Secret, and Confidential Information and any other tangible
material containing, prepared on the basis of, or reflecting any Proprietary,
Trade Secret, and Confidential Information (whether prepared by the Company,
Executive or otherwise) and shall not retain any copies, extracts or other
reproductions, in whole or in part, of such Proprietary, Trade Secret, and
Confidential Information.
4.Return of Company Property. All products, records, designs, patents,
trademarks, copyrights, plans, manuals, memoranda, lists and other documents or
other property of the Company or any of its affiliates in the possession or
control of Executive and all records compiled by the Executive which pertain to
the business of the Company or its affiliates, shall be and remain the property
of the Company and shall be subject at all times to its discretion and control.
Likewise, all correspondence with customers or affiliates of the Company, all
reports, records, charts, and advertising materials and any data pertaining to
the Company, its affiliates or the business of the Company or its affiliates
that are held by or on behalf of Executive shall be delivered promptly to the
Company without request on the date Executive's employment with the Company
terminates or at any other time promptly upon request by the Company.
5.Nature of Obligation. The obligations of Executive set forth in this Section 4
are in addition to, and not in lieu of, any of Executive's duties or the
Company's rights and remedies, at law or in equity, with respect to the
Company's Proprietary, Trade Secret, and Confidential Information and property.
The Company may pursue all such rights and remedies, as well as remedies for the
breach of the provisions set forth herein. Also, the Proprietary, Trade Secret,
and Confidential Information and other property referenced in this Section 4
constitute valuable property of the Company or its customers, the ownership of
which is not dependent upon the performance by the Company of any of its
obligations under this Agreement or the performance of any legal, statutory or
other duty, if any, to Executive. Accordingly, Executive shall perform its
obligations under this Section 4 regardless of any alleged or actual breach or
failure to perform by the Company.
4.6    Post Termination Activities. Executive acknowledges and agrees that,
during the course of his employment with the Company, he had access to the
Company's Proprietary, Trade Secret and Confidential Information, and that
disclosure to or use of such information by a competitor of the Company would
cause the Company irreparable harm. Executive agrees and acknowledges that
should he engage in the restricted




--------------------------------------------------------------------------------




activities as set forth in Section 5 hereof, he will inevitably disclose the
Company's Proprietary, Trade Secret and Confidential Information.


SECTION 5.
NONCOMPETITION AGREEMENT.

In consideration of the compensation paid or payable to Executive by the Company
pursuant to this Agreement (including, but not limited to, Section 2 hereof),
Executive hereby agrees as follows:
5.1    Executive acknowledges that the Company's business is international in
scope, that its customers may not be restricted to any country, and that in the
performance of his duties as set forth in this Agreement, Executive shall
perform services on behalf of the Company in all countries in which the Company
does business. During the term of this Agreement, Executive will devote all of
his working time and energies to the Company, and will not, without the
Company's express written permission, own, work for or provide services to any
other entity, whether as an owner, partner, agent, representative, consultant,
officer, director, independent contractor or employee. Notwithstanding the
foregoing, Executive is permitted to own up to 1% of any class of securities of
any corporation in competition with the Company that is actively traded on a
national securities exchange or through NASDAQ.
5.2    As and for the consideration granted herein, Executive hereby covenants
that he will not, within the Territory and during the Noncompetition Period,
without the prior written consent of the Company, engage in any Restricted
Activities for or on behalf of any corporation, partnership, venture or other
business entity which is engaged in Competitive Services. The term
“Noncompetition Period” means the period beginning on the date of this Agreement
and ending two (2) years after the date Executive's employment with the Company
ends or is terminated for any reason. The term “Restricted Activities” means
having ownership of or being employed by as an employee, agent, or
representative, or as an independent contractor or otherwise, and providing
services similar to the services Executive provides to the Company. The term
“Competitive Services” means (a) the business of providing energy management
related services, including, without limitation, load control or demand
management products and services, energy capacity, energy efficiency, advanced
metering solutions, or (b) other activities, products or services of the type
conducted, authorized, offered, or provided by the Company as of the date
Executive's employment with the Company is terminated. The term “Territory”
means anywhere in the United States where, under Executive's leadership, the
Company is providing services or conducting business. Executive acknowledges
that the United States is included within the geographic scope of the Company's
business and is the Territory for or in which Executive performs services for
the Company.


SECTION 6. NONSOLICITATION AGREEMENT
6.1    During the term of this Agreement and for a period of two (2) years after
Executive's employment is terminated for any reason, Executive will not,
directly or indirectly, individually or on behalf of any other person, firm,
partnership, corporation, or business entity of any type, solicit, induce or
attempt to solicit or induce any current employee or consultant of the Company,
to terminate his or her employment relationship or other engagement with the
Company.
6.2    During the term of this Agreement and for a period of two (2) years after
Executive's employment is terminated for any reason, Executive will not,
directly or indirectly, individually or on behalf of any other person, firm,
partnership, corporation, or business entity of any type, solicit, divert, or
take away, or attempt to solicit, divert, or take away, in whole or in part, any
Protected Customer of the Company with whom Executive had Material Contact for
the purpose of engaging in, providing or selling Competitive Services. For
purposes of this Agreement, “Protected Customer” shall mean any person,
partnership or corporation or business entity of any type to whom the Company
has sold its products or services or actively solicited to sell its products or
services. “Material Contact” means contact between Executive and a customer or
potential customer of the Company (i) with whom or which Executive had dealings
on behalf of the Company; (ii) whose dealings with the Company are or were
coordinated or supervised by Executive; (iii)




--------------------------------------------------------------------------------




about whom Executive obtained Proprietary, Trade Secret and Confidential
Information in the ordinary course of business as a result of Executive's
employment or other engagement with the Company; or (iv) who receives products
or services of the Company, the sale or provision of which results or resulted
in compensation, commissions, or earnings, for Executive within the two (2)
years prior to the termination of Executive's employment with the Company.
6.3    Enforcement. The existence of any claim or cause of action of Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not preclude the Company's enforcement of these covenants.


6.4    Reasonable Covenants. Executive acknowledges and agrees that the
covenants set forth in this Section 6 are necessary and reasonable to protect
the Company and the conduct of its business and are a fair and reasonable
restraint on Executive in light of the activities and business of the Company on
the date of execution of this Agreement and the future plans of the Company; and
that such covenants are also to be construed and enforced in light of the
activities and business of the Company (including business activities in the
planning stage) on the date of termination of Executive's employment with the
Company. Executive acknowledges that he will not suffer any undue hardship as a
result of the covenants set forth in Sections 4, 5 and 6 and that he will be
able to pursue his occupation notwithstanding his obligations under Sections 4,
5 and 6.
6.5    Survival. The provisions of this Section 6 shall survive any termination
of this Agreement and are subject to paragraph 8 of this Agreement.
SECTION 7. TERMINATION OF EMPLOYMENT.
7.1    Certain Definitions. As used herein, the following terms shall have the
following definitions:
(a)Affiliate. “Affiliate” shall mean an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934,
as amended from time to time.
(b)Cause. A termination by the Company with “Cause” shall include (without
limitation) (i) non-performance in the roles and duties, as assigned; (ii)
Executive's breach of any material provision of this Agreement; (iii)
Executive's material breach of any written Company policy contained in the
Company's manual of policies and procedures; or material non-compliance with any
lawful direction given by the Company's Chief Executive Officer or his/her
delegate; (iv) Executive's failure to perform his job duties in accordance with
the Company's expectations as determined by the Company's Chief Executive
Officer and/or Chief Operating Officer in their sole discretion; (v) Executive's
Disability (subject to Company's legal obligations); (vi) Executive's fraud with
respect of the business or affairs of the Company; (vii) the commission by
Executive, or entering of a plea of nolo contendere with regard to, a felony or
a crime involving moral turpitude; or (viii) alcohol abuse or illegal drug use
by Executive; provided however, that in the event of Executive's breach as set
forth in Sections 7(b)(i) and (ii) above, no Cause for termination shall be
deemed to exist for any such breach that is curable and which in fact is cured
by Executive within thirty (30) days after notice of such termination has been
delivered to Executive, and in the event of Executive's breach, as set for in
Section 7(b)(viii) above, no Cause shall be deemed to exist if the Executive and
Company agree on a remedial program for Executive and so long as Executive in
all respects complies with the requirements of such program. During the time of
Executive's participation in any remedial program as set forth above, Executive
shall, if directed by the Company, be on a paid leave of absence away from the
Company's premises.
(c)Change in Control. For purposes of this Agreement, “Change in Control” means
the occurrence of any of the following events if, following such occurrence, a
Board Change (as




--------------------------------------------------------------------------------




hereinafter defined) occurs:
(i)any person becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates)
representing fifty percent (50%) or more of the combined voting power of the
Company's then outstanding voting securities; or
(ii)a merger or consolidation of the Company is consummated with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving or parent equity outstanding immediately after such
merger or consolidation; or
(iii)there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets (or any transaction
having a similar effect), other than a sale or disposition by the Company of all
or substantially all of the Company's assets to an entity, at least fifty
percent (50%) of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale, provided that
such transferee entity confirms in writing that it is bound by the terms of this
Agreement.
In the event that the foregoing definition of Change in Control does not comply
with the requirements of Section 409A of the Code, and an amount, benefit or
item of compensation hereunder would be subject to Section 409A of the Code, but
would not be so subject if the definition of Change in Control above complied
with the requirements of Section 409A of the Code, then with respect only to
such amount, benefit or item of compensation, the term “Change in Control” shall
mean a “change in control event” within the meaning of Treas. Reg.
§1.409A-3(i)(5).
(d)Board Change. “Board Change” means any change in directors after giving
effect to any of the transactions described above as a result of which the
individuals serving on the Board prior to such transaction no longer comprise at
least a majority of the directors on the Board immediately after giving effect
to such transaction.
(e)Good Reason. A termination by the Executive for “Good Reason” means
termination by Executive following (i) a reduction in Executive's Annual Salary
or other material component of compensation (excluding stock options or similar
grants) required to be paid pursuant hereto without Executive's prior written
consent; or (ii) the Company's relocation of the Executive, without the
Executive's consent, to a permanent location more than seventy-five (75) miles
from the location specified in Section 1.2 of this Agreement; provided however,
that no Good Reason for Executive's termination shall be deemed to exist unless
(i) Executive gives notice to the Company of the action or condition which would
constitute Good Reason within sixty (60) days of the initial existence of such
action or condition, (ii) the action or condition which would constitute Good
Reason is not cured by the Company within the 30-day period after the timely
provision of the notice required herein, and (iii) Executive effects the
termination for Good Reason within thirty (30) days after the expiration of the
30-day cure period. After such thirty (30) day period, Executive shall be deemed
to have waived any right to terminate this Agreement pursuant to this Section
7.1(e).
(f)Non-Renewal.     A non-renewal of this Agreement as provided in Section 1.4
shall not be considered a termination under any provision of this Section 7 and,
upon such non-renewal by either party and the termination of this Agreement, and
Company shall be required to pay to Executive only the amounts specified in
Section 7.5 (a).
7.2     Death by Executive. This Agreement shall terminate upon Executive's
death.




--------------------------------------------------------------------------------




7.3    By the Company. The Company shall have the right to terminate Executive's
employment with the Company, at any time, with or without Cause. For avoidance
of doubt, the parties agree that Executive has no right to continue at any time
in any office of the Company after being removed from such office in the manner
provided in the Company's bylaws or other applicable provisions of the Company's
governing law and instruments.
7.4 By Executive. Executive may terminate his employment with the Company at any
time, upon providing thirty (30) days advance notice, either with or without
Good Reason. In the event Executive terminates his employment with the Company
with Good Reason, such notice shall specify the grounds for such termination,
and the Company shall have the opportunity to cure such grounds for termination
in accordance with the provisions of Section 7.1(e).
7.5 Severance Pay, Other Post-Employment Payments and Acceleration of Benefits
Upon Certain Terminations.
(g)Termination by the Company for Cause or by Executive without Good Reason. If
the Company terminates Executive's employment for Cause, or Executive terminates
his employment without Good Reason, then in either such event, Executive shall
not be entitled to any severance pay, and shall only be entitled to (i) any
unpaid, but earned, salary, (ii) any unpaid but earned vacation in accordance
with Company policy then in effect and (iii) any incurred but unpaid ordinary
and necessary business expenses properly documented by Executive in accordance
with the Company's then effective expense reimbursement policy.
(h)Termination by the Company Without Cause, or by Executive for Good Reason.
Subject to subsection 7.5(c) below, if the Company terminates Executive's
employment without Cause, or Executive terminates his employment with Good
Reason, then in such event, Executive shall be entitled to all payments allowed
pursuant to subsection 7.5(a) above and, provided Executive executes a Severance
Agreement and General Release, severance pay in the amount of the sum of (i)
twelve (12) months' annual base salary as specified in Exhibit A, plus (ii) an
amount equal to the amount of Executive's bonus payment for the last complete
year of service prior to termination, times a fraction, the numerator of which
is the number of days in the year of Executive's termination through the date of
such termination, and the denominator of which is 365 (or in the case of leap
years, 366). The benefits provided pursuant to this Section 7.5(b) shall not
include any stock option or similar grants and Executive's rights concerning any
stock option or similar grants shall be exclusively determined by applicable
Company policies or plans concerning such grants.
(i)Certain Terminations Following a Change in Control. Notwithstanding the
provisions of Section 7.5(b) above, in the event the Company terminates
Executive's employment without Cause, or Executive terminates his employment
with Good Reason, concurrently with or within twelve (12) months following a
Change in Control, then, in lieu of the payments specified in Section 7.5(b),
Executive shall be entitled to all payments allowed pursuant to subsection
7.5(a) above and, provided Executive executes a Severance Agreement and General
Release, severance pay in the amount of eighteen (18) months' annual base salary
as specified in Exhibit A, plus an amount equal to the amount of Executive's
bonus payment, if any, for the last complete calendar year prior to the
Executive's termination of employment. In such event, all unvested options to
purchase Company stock held by Executive shall immediately vest and become
exercisable and all restricted stock granted to Executive shall immediately vest
and the legend providing restrictions on the sale or transfer of such stock
related to such vesting shall be removed at the request of the Executive.
(j)Continuation of Benefits. In the event the Company terminates Executive's
employment without Cause, or Executive terminates his employment with Good
Reason, and Executive qualifies for and becomes entitled to the severance pay
provided pursuant to Section 7.5




--------------------------------------------------------------------------------




(b) or (c) above, as applicable: (1) the Company shall continue to provide
benefits referred to in Section 2.2 during the period Executive is entitled to
severance payments under this Agreement, subject to and in accordance with
Executive's COBRA rights and the provisions of the applicable plan documents,
and the Company reserves the right, in its discretion, to amend, modify, or
discontinue any benefit plan or practice; and (2) if Executive elects to
participate in COBRA coverage for which he and/or his family is eligible under
the Company's then-effective health plans, the Executive shall pay to the
Company on a monthly or quarterly basis, as the case may be, an amount equal to
the co-payment amount for which the Executive would have been responsible had he
remained an employee during the COBRA coverage period and the Company shall pay
to the plan administrator on behalf of Executive the entire cost of the COBRA
coverage. Executive agrees to a netting of payments where applicable.
(k)Death or Disability. Any termination of this Agreement by reason of
Executive's death or disability shall not give rise to any severance payment
hereunder, but shall be without prejudice to any benefits payable to Executive
or his estate under applicable company benefits relating to such event. For
purposes of this Agreement, the term “Disability” shall mean the Executive's
inability to perform his duties, in all material respects, because of illness,
physical or mental disability, or other incapacity that continues for an
uninterrupted period of one hundred eighty (180) days. Executive's unvested
stock options and restricted stock not otherwise vested shall vest upon the
death or disability of Executive as provided in, and subject to the provisions
of, applicable Company policies or plans concerning the grants to Executive of
unvested stock options and restricted stock.
(l)Timing of Payments. All severance payments provided pursuant to Section
7.5(b) above, as applicable, that are measured by Executive's annual base salary
shall begin as provided by Section 7.5(g) (except as otherwise required by
Section 10.11) and shall thereafter be paid at such times and in accordance with
the Company's payroll policies and procedures as if Executive were still
employed by the Company; and all amounts of severance pay with respect to bonus
payments shall be prorated over the period of such payment, and payments of a
proportional amount of such bonus payments shall begin as provided by Section
7.5(g) (except as otherwise required by Section 10.11) and shall thereafter be
paid at such times as base salary payments are made. All severance payments
provided pursuant to Section 7.5(c) above, as applicable, that are measured by
Executive's annual base salary shall be paid in one lump sum amount as provided
by Section 7.5(g) (except as otherwise required by Section 10.11).
(m)Requirements Regarding Eligibility to Receive Severance Payments.
Notwithstanding any of the other provisions hereof, the Company shall not be
obligated to make and shall not make the severance payments provided under
Section 7.5(b) or (c) above unless Executive executes and delivers to the
Company within thirty (30) days from the date on which the Executive's
employment is terminated, and does not at any time after execution and delivery
withdraw or revoke, a Severance Agreement containing a general release in a form
reasonably acceptable to the Company and the assignment as set forth in Section
3.3. Furthermore, in the event Executive initially qualifies to receive the
payments and benefits provided under this Section 7.5, but then fails to comply
with his obligations under this Agreement (including without limitation Sections
3, 4, 5 and 6 hereof), the Company's obligations under this Section 7.5 shall
terminate.
(n)Termination of other Compensation and Benefits. Except as otherwise required
by applicable law or as provided above in this Section 7.5, Executive's
eligibility for or entitlement to any other compensation or benefits shall cease
immediately upon termination of this Agreement and Executive's employment with
the Company, with the exception of certain benefits that cease at the
termination of the pay period.
(o)Characterization of Payments under Section 409A. For purposes of Section 409A
of the Code (including, but not limited to, to application of the exceptions for
short-term deferrals and for “separation pay only upon an involuntary separation
from service”): (i) each payment provided




--------------------------------------------------------------------------------




for under this Section 7.5 is hereby designated as a separate payment, rather
than a part of a larger single payment or one of a series of payments; and (ii)
with respect to the severance payments and benefits to which Executive may
become entitled under Section 7.5 of this Agreement and which are not in
substitution or replacement of “nonqualified deferred compensation” (within the
meaning of Section 409A of the Code), a termination of Executive's employment by
the Company without Cause or by Executive for Good Reason is intended to
constitute an “involuntary separation from service” and, in turn, a “substantial
risk of forfeiture” (within the meanings of Section 409A of the Code).
7.6    Effect of Termination. Termination of Executive's employment with the
Company shall not limit, affect, or discharge Executive's obligations under
Sections 3, 4 5 and 6 of this Agreement and shall not release the Company from
its obligations to make payments or provide benefits required by Sections 2.2
and 7.5 of this Agreement following such termination (subject to the limitations
provided in Section 7.3). All other obligations as to periods after the date of
termination shall cease, without prejudice to the rights and remedies for events
or breaches prior to the date of termination.
7.7    Waiver. The Company may waive or defer exercising its power to terminate
this Agreement, but such waiver or deferral shall not thereby (a) establish a
policy, interpretation, or course of performance that may be used to construe,
limit or affect the express terms of this Agreement, (b) preclude the Company
from exercising its rights or remedies hereunder or otherwise on any other
occasion or from using the breach as support for the exercise of its power to
terminate on any future occasion or (c) limit the ability of the Company to
revoke such waiver or deferral and exercise its power to terminate this
Agreement if it determines that the condition giving rise to a power to
terminate has continued, or if the Company determines in good faith that it was
not fully aware of all facts and circumstances of such condition, or if such
waiver or deferral may be retracted at common law.
SECTION 8. CERTAIN REMEDIES.
With respect to each and every breach or violation or threatened breach or
violation by Executive of Sections 3, 4, 5 and 6 of this Agreement, the Company,
in addition to all other remedies available at law or in equity, including, but
not limited to, specific performance of the provisions hereof, shall be entitled
to enjoin the commencement or continuance thereof and may, without notice to
Executive, apply to any court of competent jurisdiction for entry of an
immediate restraining order or injunction, without the necessity of proving
either inadequacy of legal remedies or irreparable harm and without the
necessity of posting a bond. The Company shall also be entitled to the recovery
of reasonable attorney's fees and expenses incurred in conjunction with any such
proceeding.
SECTION 9. SEVERABILITY AND REFORMATION.
The provisions of this Agreement are severable, and any judicial determination
that one or more of such provisions, or any portion thereof, is invalid or
unenforceable shall not affect the validity or enforceability of any other
provisions, or portions thereof, but rather shall cause this Agreement to first
be construed in all respects as if such invalid or unenforceable provisions, or
portions thereof, were modified to terms that are valid and enforceable and
provide the greatest protection to the Company's business and interests;
provided, however, that if necessary to render this Agreement enforceable, it
shall be construed as if such invalid or unenforceable provisions, or portions
thereof, were omitted.
SECTION 10. GENERAL PROVISIONS.
10.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at Executive's address
as listed on




--------------------------------------------------------------------------------




the Company payroll.
10.2 Waiver. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
10.3 Complete Agreement. Except for the Proprietary Information Restrictions on
Content and Inventions Agreement (“PIIA Agreement”) and other standard Company
policies and procedures to which Executive has agreed, this Agreement
constitutes the complete, final and exclusive embodiment of the agreement of the
Company and Executive with regard to the subject matter hereof, and supersedes
and replaces in all respects any previous agreements solely regarding
Executive's employment by the Company, Executive's compensation, severance,
bonus, incentive opportunities or other plans or the terms thereof. To the
extent there is any conflict between this Agreement and the PIIA Agreement, this
Agreement shall control. This Agreement is entered into without reliance on any
promise or representation other than those expressly contained herein, and this
Agreement cannot be modified or amended except in a writing signed by Executive
and an authorized officer of the Company. Employee represents and acknowledges
that he has not executed and does not rely upon any other retention, severance
or other agreements which have not been expressly identified in this Agreement
and that the Company shall have no obligations under any such agreements.
Employee further acknowledges that this Agreement supersedes any previous
retention incentives, employment agreements, severance agreements or other
agreements, whether or not expressed in writing, and the Company's obligation to
pay any retention incentive or severance benefit other than those obligations
set forth herein have terminated and are null and void.
10.4 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
10.5 Headings. The headings of the sections hereof are inserted for convenience
of reference only and shall not be deemed to constitute a part hereof or affect
the meaning or interpretation of any of the provisions hereof.
10.6 Successors and Assigns. This Agreement is intended to bind, inure to the
benefit of, and be binding upon, the successors and assigns of the Company,
including the surviving entity of any merger, consolidation, share exchange or
combination of the Company with any other entity. Notwithstanding the foregoing,
Executive may not assign, transfer or delegate any of Executive's duties or
obligations hereunder, and Executive may not assign or transfer any of
Executive's rights hereunder without the written consent of the Company.
10.7 Choice of Law and Venue. All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by the law of
the State of Georgia. Any dispute arising out of, or concerning, this Agreement
or the employment relationship between the parties, shall be resolved
exclusively in a federal or state court of competent jurisdiction located in
Georgia. To the extent necessary, the parties hereby submit to, and agree not to
contest, the jurisdiction of such courts.
10.8 Representations. Each party represents and warrants to the other that he or
it has full power and authority to enter into and perform this Agreement and
that his or its execution and performance of this Agreement shall not constitute
a default under or breach of any of the terms of any agreement to which he or it
is a party or under which he or it is bound. Each party represents that no
consent or approval of any third party is required for his or its execution,
delivery and performance of this Agreement or that all consents or approvals of
any third party required for his or its execution, delivery and performance of
this Agreement have been obtained.




--------------------------------------------------------------------------------




10.9 Withholding. Any and all amounts payable under this Agreement, including
without limitation, amounts payable under Section 2.1 or Section 7.1(c) hereof,
are subject to withholding for such federal, state, and local taxes as the
Company, in its reasonable judgment, determines to be required pursuant to any
applicable law, rule or regulation.
10.10 Survival. The provisions of Sections 3, 4, 5, 7, 8, 9 and 10 of this
Agreement shall survive the termination of this Agreement for whatever reason.
10.11 Section 409A. If the Executive is a “key employee,” as defined in Section
416(i) of the Code (without regard to paragraph 5 thereof), except to the extent
permitted under Section 409A of the Code, no benefit or payment that is subject
to Section 409A of the Code (after taking into account all applicable exceptions
to Section 409A of the Code, including but not limited to the exceptions for
short-term deferrals and for “separation pay only upon an involuntary separation
from service”) shall be made under this Agreement on account of the Executive's
“separation from service,” as defined in Section 409A of the Code, with the
Company until the later of the date prescribed for payment in this Agreement and
the first day of the seventh calendar month that begins after the date of the
Executive's separation from service (or, if earlier, the date of death of the
Executive).




IN WITNESS WHEREOF, the Company and Executive have executed this Agreement to be
effective as of the day and year first above written.


THE “COMPANY”


COMVERGE, INC.




By:/s/ R. Blake Young__________________
Name: R. Blake Young
Title: President and Chief Executive Officer
Dated: October 28, 2011


“EXECUTIVE”




By: /s/ Gregory Allarding_______________
Name: Greg Allarding
Title: Senior Vice President, Operations
Dated: October 28, 2011


                                        
















--------------------------------------------------------------------------------






Exhibit A
Annual Salary
Executive shall be paid at the rate of $214,000 per annum.
Annual Cash Incentive 1  
For the 2011 calendar year, Executive shall have the opportunity to earn an
annual bonus equal to 35% of his annual salary based on the achievement of
performance criteria established by the Compensation Committee.
Sign On Bonus
Executive has been extended a one-time sign on bonus of $50,000. Executive
acknowledges that as of the execution of this Agreement he has already received
$25,000 of that bonus. The second payment of $25,000 shall be due and payable to
Executive upon his final move to Atlanta
Relocation Assistance
Executive has been afforded relocation assistance in an amount up to $100,000
and assigned a relocation coordinator.


Annual Equity Incentive
Executive shall be eligible to participate in the Senior Vice President Equity
Opportunity established by the Company. The threshold for the opportunity is
100% of base salary reflected in equity, target is 125% of base salary reflected
in equity and maximum is 150% of base salary reflected in equity. (See also,
Footnote 1 herein).





1 The compensation committee will set Target, Threshold, and Maximum performance
levels for Annual Cash and Equity incentives. The Threshold performance level is
the minimum level of performance required as a condition of earning any
incentive. The Target performance level is the level of performance at which the
executive, operating division or company is expected to perform. The Maximum
performance level is the highest level of payout. The committee has discretion
to grant or not grant such Annual Cash or Annual Equity Incentives, if in its
reasonable discretion, is in the best interests of the Company.


















